


110 HR 2832 IH: Comprehensive Comparative Study of

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2832
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Hinchey, and Mr. Paul)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  conduct or support a comprehensive study comparing total health outcomes,
		  including risk of autism, in vaccinated populations in the United States with
		  such outcomes in unvaccinated populations in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Comparative Study of
			 Vaccinated and Unvaccinated Populations Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)Securing the
			 health of the Nation’s children is our most important concern as parents and
			 stewards of the Nation’s future.
			(2)The Nation’s vaccine program has greatly
			 reduced human suffering from infectious disease by preventing and reducing the
			 outbreak of vaccine-preventable diseases.
			(3)Total health
			 outcomes are the best measure of the success of any public health effort,
			 including security from both chronic and infectious disease.
			(4)Childhood
			 immunizations are an important tool in the pursuit of childhood health.
			(5)The number of
			 immunizations administered to infants, pregnant women, children, teenagers, and
			 adults has grown dramatically over recent years.
			(6)The incidence of chronic, unexplained
			 diseases such as autism, learning disabilities, and other neurological
			 disorders appears to have increased dramatically in recent years.
			(7)Individual
			 vaccines are tested for safety, but little safety testing has been conducted
			 for interaction effects of multiple vaccines.
			(8)The strategy of
			 aggressive, early childhood immunization against a large number of infectious
			 diseases has never been tested in its entirety against alternative strategies,
			 either for safety or for total health outcomes.
			(9)Childhood
			 immunizations are the only health interventions that are required by States of
			 all citizens in order to participate in civic society.
			(10)Public confidence in the management of
			 public health can only be maintained if these State government-mandated, mass
			 vaccination programs—
				(A)are tested
			 rigorously and in their entirety against all reasonable safety concerns;
			 and
				(B)are verified in
			 their entirety to produce superior health outcomes.
				(11)There are
			 numerous United States populations in which a practice of no vaccination is
			 followed and which therefore provide a natural comparison group for comparing
			 total health outcomes.
			(12)No comparative
			 study of such health outcomes has ever been conducted.
			(13)Given rising
			 concern over the high rates of childhood neurodevelopmental disorders such as
			 autism, the need for such studies is becoming urgent.
			3.Study on health
			 outcomes in vaccinated and unvaccinated American populations
			(a)In
			 generalThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) , acting through the Director of
			 the National Institutes of Health, shall conduct or support a comprehensive
			 study—
				(1)to
			 compare total health outcomes, including risk of autism, in vaccinated
			 populations in the United States with such outcomes in unvaccinated populations
			 in the United States; and
				(2)to determine
			 whether vaccines or vaccine components play a role in the development of autism
			 spectrum or other neurological conditions.
				(b)QualificationsWith
			 respect to each investigator carrying out the study under this section, the
			 Secretary shall ensure that the investigator—
				(1)is objective;
				(2)is qualified to
			 carry out such study, as evidenced by training experiences and demonstrated
			 skill;
				(3)is
			 not currently employed by any Federal, State, or local public health agency;
			 and
				(4)is not currently a
			 member of a board, committee, or other entity responsible for formulating
			 immunization policy on behalf of any Federal, State, or local public health
			 agency or any component thereof;
				(5)has no history of a strong position on the
			 thimerosal controversy; and
				(6)is not currently
			 an employee of, or otherwise directly or indirectly receiving funds from, a
			 pharmaceutical company.
				(c)Target
			 populationsThe Secretary shall seek to include in the study
			 under this section populations in the United States that have traditionally
			 remained unvaccinated for religious or other reasons, such as Old Order Amish,
			 members of clinical practices (such as the Homefirst practice in Chicago) who
			 choose alternative medical practices, and practitioners of anthroposophic
			 lifestyles.
			(d)TimingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 shall issue a request for proposals to conduct the study required by this
			 section. Not later than 120 days after receipt of any such proposal, the
			 Secretary shall approve or disapprove the proposal. If the Secretary
			 disapproves the proposal, the Secretary shall provide the applicant involved
			 with a written explanation of the reasons for the disapproval.
			
